            Case 3:20-cv-01882-SI      Document 48    Filed 02/24/21    Page 1 of 11




ELLEN F. ROSENBLUM
Attorney General
DREW K. BAUMCHEN #045032
Senior Assistant Attorney General
Department of Justice
1162 Court Street NE
Salem, OR 97301-4096
Telephone: (503) 947-4700
Fax: (503) 947-4791
Email: Drew.Baumchen@doj.state.or.us

Attorneys for Defendant Terri Davie




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

PHILIP WOLFE, KATALINA DURDEN,                  Case No. 3:20-cv-01882-SI
MELISSA LEWIS, JUNIPER SIMONIS,
individually, and DISABILITY RIGHTS             STIPULATED PROTECTIVE ORDER
OREGON, an Oregon nonprofit and advocacy
corporation,

               Plaintiffs,

       v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TERRI
DAVIE, in his official capacity;
ALEJANDRO MAYORKAS,1 in his official
capacity; CHAD WOLF, in his individual
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

               Defendants.

1
 Pursuant to Fed. R. Civ. P. 25(d), Secretary of Homeland Security Alejandro Mayorkas in his
official capacity is automatically substituted as a Defendant in this case.
            Case 3:20-cv-01882-SI           Document 48   Filed 02/24/21      Page 2 of 11




                              STIPULATED PROTECTIVE ORDER

       Plaintiffs Philip Wolfe, Katalina Durden, Melissa Lewis, Juniper Simonis, Disability Rights

Oregon (“Plaintiffs”) and the City of Portland, Ted Wheeler, Chuck Lovell, Multnomah County,

Michael Reese, Terri Davie, Alejandro Mayorkas, Chad Wolf, and Donald Washington

(“Defendants”) (collectively, the “parties”), have requested the production of documents or

information that at least one party considers to be or to contain confidential information, and that

are subject to protection under Federal Rule of Civil Procedure 26(c).

       The parties agree that good cause exists to protect the confidential nature of the information

contained in documents, interrogatory responses, responses to requests for admission, or deposition

testimony. This action concerns the actions taken by law enforcement officers in response to

protests occurring in Portland, Oregon, from May 29, 2020 through present (the “protests”). See

Compl. (ECF No. 1) ¶¶ 30, 72. The parties expect to exchange documents and information

including, among other things, (1) photographs and video related to protests that are the subject of

this lawsuit that may implicate officer safety; (2) law-enforcement sensitive training materials

maintained by Defendants, including any training materials specific to a particular officer; (3) law

enforcement records and/or documents maintained by Defendants referencing medical and/or other

personally identifiable information and confidential information of nonparties to this action; (4)

law enforcement records and/or documents maintained by Defendants describing tactical and

strategic decisions related to crowd management and crowd control, including incident action

plans; (5) personally identifiable information, as well as other personal and private information of

individuals in attendance at protests, including potential witnesses to the events that are the subject

of this lawsuit; and (6) personnel files.

       Based upon the above stipulation of the parties, and the Court being duly advised,

       IT IS HEREBY ORDERED as follows:
       1.        All documents, testimony, and other materials produced by the parties in this case
             Case 3:20-cv-01882-SI      Document 48       Filed 02/24/21      Page 3 of 11




and labeled "Confidential" or "Attorneys' Eyes Only" shall be used only in this proceeding.

        2.       Use of any information or documents labeled "Confidential" or "Attorneys' Eyes

Only" and subject to this Protective Order, including all information derived therefrom, shall be

restricted solely to the litigation of this case and shall not be used by any party for any purpose

other than litigating or attempting to settle this case. This Protective Order, however, does not

restrict the disclosure or use of any information or documents lawfully obtained by the receiving

party through means or sources outside of this litigation. Should a dispute arise as to whether any

specific information or document was properly disclosed, the burden shall be on the disclosing
party to show that such information or document was lawfully obtained through means and sources

outside of this litigation.

        3.       The parties, and third parties subpoenaed by one of the parties, may designate as

"Confidential" or "Attorneys' Eyes Only" documents, testimony, written responses, or other

materials produced in this case if they contain information that the producing party has a good faith

basis for asserting is confidential under the applicable legal standards. The party shall designate

each page of the document with a stamp identifying it as "Confidential" or "Attorneys' Eyes Only,"

if practical to do so.

        4.       If portions of documents or other materials deemed "Confidential" or "Attorneys'

Eyes Only" or any papers containing or making reference to such materials are filed with the

Court, they shall be filed under seal and marked as follows or in substantially similar form:

        CONFIDENTIAL

        IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
        SHALL BE TREATED AS CONFIDENTIAL AND SHALL NOT BE SHOWN
        TO ANY PERSON OTHER THAN THOSE PERSONS DESIGNATED IN
        PARAGRAPH 7 OF THE PROTECTIVE ORDER.
        or
        ATTORNEYS' EYES ONLY
        IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
        SHALL BE TREATED AS FOR ATTORNEYS' EYES ONLY AND SHALL NOT
        BE SHOWN TO ANY PERSON OTHER THAN THOSE PERSONS
        DESIGNATED IN PARAGRAPH 8 OF THE PROTECTIVE ORDER.
               Case 3:20-cv-01882-SI         Document 48             Filed 02/24/21   Page 4 of 11




     If a party is filing a document that it has itself designated as "Confidential" or "Attorneys' Eyes

     Only," that party shall reference this Stipulated Protective Order in submitting the documents it

     proposes to maintain under seal. If a non-designating party is filing a document that another

     party has designated as "Confidential" or "Attorneys' Eyes Only," even if that information is

     incorporated in another document or compilation, then the non-designating party shall file the

     document under seal. If the non-designating party makes a request in writing to have the

     document unsealed and designating party does not file, within fourteen calendar days, a motion

     that shows good cause to maintain the document under seal, then the Court shall unseal the

     document. Before seeking to maintain the protection of documents filed with the Court, a party

     must assess whether redaction is a viable alternative to complete nondisclosure. If the name of

     an individual has been designated as “Confidential” or “Attorney’ Eyes Only,” the parties may

     refer to such person in public filings by a pseudonym (including, where appropriate, unique law

     enforcement identifiers).

             5.       Within thirty (30) calendar days after receipt of the final transcript of the

     deposition of any party or witness in this case, a party or the witness may designate as

     "Confidential" or "Attorneys' Eyes Only" any portion of the transcript that the party or witness

     contends discloses confidential information. If a transcript containing any such material is filed

     with the Court, it shall be filed under seal and marked in the manner described in paragraph 4.

     Unless otherwise agreed, all deposition transcripts shall be treated as "Confidential" until the

     expiration of the thirty-day period.

             6.       "Confidential" or "Attorneys' Eyes Only" information and documents subject

     to this Protective Order shall not be filed with the Court or included in whole or in part in

     pleadings, motions, briefs, etc., filed in this case, except when any portion(s) of such pleadings,

     motions, briefs, etc. have been filed under seal by counsel and marked in the same manner as

     described in paragraph 4 above. Such sealed portion(s) of pleadings, motions, briefs,

     documents, etc., shall be opened only by the Court or by personnel authorized to do so by the

Page 4 -   STIPULATED PROTECTIVE ORDER
           DB7/mm8/36045227                          Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
               Case 3:20-cv-01882-SI          Document 48             Filed 02/24/21   Page 5 of 11




     Court.

              7.       Use of any information, documents, or portions of documents marked

     "Confidential," including all information derived therefrom, shall be restricted solely to the

     following persons, who agree to be bound by the terms of this Protective Order, unless additional

     persons are stipulated by counsel or authorized by the Court:
                      a.      Outside counsel of record for the parties, and the
               administrative staff of outside counsel's firms.

                       b.     In-house counsel for the parties, and the administrative staff
               for each in-house counsel.

                        c.      Any party to this action who is an individual, and every
               employee, director, officer, or manager of any party to this action who is not an
               individual, but only to the extent necessary to further the interest of the parties
               in this litigation.

                        d.      Independent consultants or expert witnesses (including
               partners, associates and employees of the firm which employs such
               consultant or expert) retained by a party or its attorneys for purposes of this
               litigation, but only to the extent necessary to further the interest of the parties
               in this litigation.

                       e.      The Court and its personnel, including, but not limited to,
               stenographic reporters regularly employed by the Court and stenographic
               reporters not regularly employed by the Court who are engaged by the Court
               or the parties during the litigation of this action.
                       f.      The authors and the original recipients of the documents.

                       g.      Any court reporter or videographer reporting a deposition.

                       h.      Employees of copy services, microfilming or database
               services, trial support firms and/or translators who are engaged by the
               parties during the litigation of this action.

              8.       Use of any information, documents, or portions of documents marked

     "Attorneys' Eyes Only," including all information derived therefrom, shall be restricted solely to

     the persons listed in paragraphs 7(a), 7(b), 7(d), 7(e), 7(g), and 7(h), unless additional persons are

     stipulated by counsel or authorized by the Court.

              9.       Prior to being shown any documents produced by another party marked

Page 5 -   STIPULATED PROTECTIVE ORDER
           DB7/mm8/36045227                           Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
               Case 3:20-cv-01882-SI        Document 48                 Filed 02/24/21   Page 6 of 11




     "Confidential" or "Attorneys' Eyes Only," any person listed under paragraph 7(c) or 7(d) shall

     agree to be bound by the terms of this Order by signing the agreement attached as Exhibit A. In

     the event any person listed in paragraphs 7(c), or 7(d) refuses to sign the confidentiality

     agreement form with respect to discovery material designated as “Confidential” or “Attorneys’

     Eyes Only,” no such information may be disclosed to such person, except (1) when otherwise

     ordered by the Court, or (2) with the prior written consent of the producing party that originally

     designated such information as “Confidential” or “Attorneys’ Eyes Only” and subject to any

     procedures that the producing party may require to maintain the confidentiality of such covered
     information.

             10.      Whenever information designated as "Confidential" or "Attorneys' Eyes Only"

     pursuant to this Protective Order is to be discussed by a party or disclosed in a deposition,

     hearing, or pre-trial proceeding, the designating party may exclude from the room any person,

     other than persons designated in paragraphs 7 and 8, as appropriate, for that portion of the

     deposition, hearing or pre-trial proceeding.

             11.      Each party reserves the right to dispute the confidential status claimed by any

     other party or subpoenaed party in accordance with this Protective Order. If a party believes that

     any documents or materials have been inappropriately designated by another party or

     subpoenaed party, that party shall confer with counsel for the designating party. As part of that

     conferral, the designating party must assess whether redaction is a viable alternative to complete

     non-disclosure. If the parties are unable to resolve the matter informally, a party may file an

     appropriate motion before the Court requesting that the Court determine whether the Protective

     Order covers the document in dispute. Regardless of which party files the motion, the party

     seeking to protect a document from disclosure bears the burden of establishing good cause for

     why the document should not be disclosed. A party who disagrees with another party's

     designation must nevertheless abide by that designation until the matter is resolved by agreement

     of the parties or by order of the Court.

Page 6 -   STIPULATED PROTECTIVE ORDER
           DB7/mm8/36045227                             Department of Justice
                                                        1162 Court Street NE
                                                       Salem, OR 97301-4096
                                                (503) 947-4700 / Fax: (503) 947-4791
               Case 3:20-cv-01882-SI        Document 48             Filed 02/24/21   Page 7 of 11




             12.      The inadvertent failure to designate a document, testimony, or other material as

     "Confidential" or "Attorneys' Eyes Only" prior to disclosure shall not operate as a waiver of the

     party's right to later designate the document, testimony, or other material as "Confidential" or

     "Attorneys' Eyes Only." The receiving party or its counsel shall not disclose such documents or

     materials if that party or counsel knows or reasonably should know that a claim of confidentiality

     would be made by the producing party. Promptly after receiving notice from the producing party

     of a claim of confidentiality, the receiving party or its counsel shall inform the producing party

     of all pertinent facts relating to the prior disclosure of the newly-designated documents or
     materials, and shall make reasonable efforts to retrieve such documents and materials and to

     prevent further disclosure.

             13.      Designation by either party of information or documents as "Confidential" or

     "Attorneys' Eyes Only," or failure to so designate, will not constitute an admission that

     information or documents are or are not confidential or trade secrets. Neither party may

     introduce into evidence in any proceeding between the parties, other than a motion to determine

     whether the Protective Order covers the information or documents in dispute, the fact that the

     other party designated or failed to designate information or documents as "Confidential" or

     "Attorneys' Eyes Only."

             14.      Upon the request of the producing party or third party, within 30 calendar days

     after the entry of a final judgment no longer subject to appeal on the merits of this case, or the

     execution of any agreement between the parties to resolve amicably and settle this case, the

     parties and any person authorized by this Protective Order to receive confidential information

     shall return to the producing party or third party, or destroy, all information and documents

     subject to this Protective Order. Returned materials shall be delivered in sealed envelopes

     marked "Confidential" to respective counsel.

             15.      This Protective Order shall not constitute a waiver of any party's or non-party's

     right to oppose any discovery request or object to the admissibility of any document, testimony
Page 7 -   STIPULATED PROTECTIVE ORDER
           DB7/mm8/36045227                         Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
               Case 3:20-cv-01882-SI         Document 48              Filed 02/24/21   Page 8 of 11




     or other information.

             16.      Nothing in this Protective Order shall prejudice any party from seeking

     amendments to expand or restrict the rights of access to and use of confidential information, or

     other modifications, subject to order by the Court.

             17.      Discovery in this case may involve the production of documents in the

     possession of the United States of America that are maintained in a government system of

     records. These records may be subject to the Privacy Act of 1974, 5 U.S.C. § 552a (“Privacy

     Act”), or otherwise contain sensitive personal information, including personally identifiable
     information. Discovery may also involve the production of documents and information relating

     to sensitive law enforcement materials, investigative techniques, and undercover agents. The

     United States, its agencies, and employees, including its counsel, are authorized, under 5 U.S.C.

     § 522a(b)(11), to release in discovery information and documents that would otherwise be

     protected from disclosure under the Privacy Act.

             18.      Nothing in this Protective Order shall limit the parties’ right to disclose their own

     Confidential Information. Nothing in this Order shall be construed to restrict in any way the use

     of any federal records by any federal agency or federal employee in the ordinary course of

     business consistent with applicable statutes and regulations.

             19.      Nothing in this Protective Order shall preclude the parties from seeking

     amendments to expand or restrict the rights of access to and use of materials designated

     “Confidential” or “Attorneys’ Eyes Only,” subject to order by the Court.

             20.      This Protective Order does not constitute a waiver of the parties’ right to assert

     any privilege or protection—including but not limited to the attorney-client privilege, attorney

     work product, or law enforcement privilege—as to any materials disclosed pursuant to this

     Protective Order or otherwise.

             21.      The restrictions on disclosure and use of confidential information shall survive

     the conclusion of this action and this Court shall retain jurisdiction of this action after its

     conclusion for the purpose of enforcing the terms of this Protective Order.
Page 8 - STIPULATED PROTECTIVE ORDER
          DB7/mm8/36045227                            Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
               Case 3:20-cv-01882-SI          Document 48             Filed 02/24/21   Page 9 of 11




             22.      A large volume of documents may be exchanged through discovery in this

     lawsuit, and the parties want to expedite the review and delivery of such documents. It is agreed

     that if either party discloses privileged information and/or protected trial preparation materials,

     the parties understand that there will be no waiver of privilege and/or protection. A party may

     assert the privilege and/or protection at any time in the litigation. After being notified of the

     privilege or protection, the other party (a) must promptly return the specified information, and

     any copies in its possession, custody, or control, (b) must make reasonable efforts to retrieve and

      to prevent disclosure of the information, if the party disclosed it before being notified, and (c)
      may not further use or discloses the information. A party opposing the claim of privilege

      and/or protection must promptly present the information to the court under seal for a

      determination of the claim. Absent an expressed intent to waive, the presumption will be in

      favor of privilege and/or protection.


     IT IS SO STIPULATED this           24 day of February, 2021.


            s/ John C. Clarke                                            s/ Drew K. Baumchen
     BRUCE L. CAMPBELL #925377                                    DREW K. BAUMCHEN #045032
     JOHN C. CLARKE #153245                                       Of Attorneys for Defendant Terri Davie
     Of Attorneys for Plaintiffs


            s/ Daniel Simon                                              s/ Christopher Gilmore
     DANIEL SIMON #124544                                         CHRISTOPHER GILMORE #980570
     Of Attorneys for Defendants City of Portland,                Of Attorneys for Defendants Multnomah
     Ted Wheeler, and Chuck Lovell                                County and Michael Reese




     s/ Michael Patrick Clendenen                              s/ Glenn S. Greene
     MICHAEL P. CLENDENEN DC #1660091                   GLENN S. GREENE NY #2674448
     Of Attorneys for Defendants Alejandro Mayorkas Of Attorneys for Defendants Chad
     and Donald Washington in their official capacities Wolf and Donald Washington in their
                                                        individual capacities




Page 9 -   STIPULATED PROTECTIVE ORDER
           DB7/mm8/36045227                           Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
            Case 3:20-cv-01882-SI         Document 48             Filed 02/24/21   Page 10 of 11




           The Court has reviewed the reasons offered in support of entry of this Stipulated

    Protective Order and finds that there is good cause to protect the confidential nature of certain

    information. Accordingly, the Court adopts the above Stipulated Protective Order in this action.



    IT IS SO ORDERED.

           DATED: ________________




                                                         HONORABLE MICHAEL H. SIMON
                                                         U. S. District Court Judge



    Submitted by: Drew K. Baumchen
                  Senior Assistant Attorney General
                  Attorneys for Defendant




Page 10 - STIPULATED PROTECTIVE ORDER
        DB7/mm8/36045227                           Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
             Case 3:20-cv-01882-SI       Document 48             Filed 02/24/21   Page 11 of 11




                                               EXHIBIT A

           I, ______________________, have been advised by counsel of record for

    _________________________in ______________________________________________of the

    protective order governing the delivery, publication, and disclosure of confidential documents

    and information produced in this litigation. I have read a copy of the protective order and agree

    to abide by its terms.

                                                        __________________________________
                                                        Signed

                                                        __________________________________
                                                        Printed

                                                        __________________________________
                                                        Name Date




Page 11 - STIPULATED PROTECTIVE ORDER
        DB7/mm8/36045227                          Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
